02-12-236-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00236-CR
 
 



Nicholas
  Jeremiah Jackson
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 396th District
  Court
 
of
  Tarrant County (1248599D)
 
February
  7, 2013
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
 
This
court has considered the record on appeal in this case and holds that there was
no error in the trial court’s judgment.  It is ordered that the judgment of the
trial court is affirmed.
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER
CURIAM
 
 
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00236-CR
 
 



Nicholas Jeremiah Jackson


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 396th
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Although
indicted for the state jail felony of attempting to take a weapon from a peace
officer,[2] Appellant Nicholas
Jeremiah Jackson pled guilty pursuant to a plea bargain to the lesser included
offense of resisting arrest, a class A misdemeanor.[3] 
He also signed a judicial confession.  The trial court placed Appellant on
deferred adjudication community supervision for one year and imposed a $100
fine.  The trial court also gave Appellant permission to appeal the pretrial
denial of his motion to suppress.[4]
Appellant’s
court-appointed appellate counsel has filed a motion to withdraw as counsel and
a brief in support of that motion.  In the brief, counsel avers that, in his
professional opinion, this appeal is frivolous.  Counsel’s brief and motion
meet the requirements of Anders v. California[5] by presenting a professional
evaluation of the record demonstrating why there are no arguable grounds for
relief.  Although Appellant was given an opportunity to file a pro se response
to the Anders brief, he has not done so.  The State also did not file a
brief.
After
an appellant’s court-appointed counsel files a motion to withdraw on the ground
that the appeal is frivolous and fulfills the requirements of Anders,
this court is obligated to undertake an independent examination of the record.[6]  Only then may we
grant counsel’s motion to withdraw.[7]
We
have carefully reviewed counsel’s brief and the record.  We agree with counsel
that this appeal is wholly frivolous and without merit; we find nothing in the
record that arguably might support an appeal.[8]
Accordingly,
we grant counsel’s motion to withdraw and affirm the trial court’s judgment.
 
PER
CURIAM
PANEL: 
DAUPHINOT,
GARDNER, and WALKER, JJ.
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  February 7, 2013




[1]See Tex. R. App. P. 47.4.


[2]See Tex. Penal Code
Ann. § 38.14(b), (e)(2) (West Supp. 2012).


[3]See id. § 38.03(a),
(c) (West 2011).


[4]See Tex. R. App. P.
25.2(a)(2).


[5]386 U.S. 738, 87 S. Ct.
1396 (1967).


[6]See Stafford v. State,
813 S.W.2d 503, 511 (Tex. Crim. App. 1991).


[7]See Penson v.
Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).


[8]See Bledsoe v. State,
178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005).